                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,
                                           Case No. 05-80369
v.
                                           Hon. George Caram Steeh
RICCARDO TOLLIVER,

     Defendant.
____________________________/


                      ORDER DENYING REQUEST FOR
                   REDUCTION OF SENTENCE (ECF No. 321)

      The court received a letter from Defendant Riccardo Tolliver, which it

treats as a motion for a sentence reduction under the First Step Act.

      On January 5, 2009, Tolliver pleaded guilty to several charges,

including two counts of possessing a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c). On the first § 924(c)

count (Count 4), the court sentenced Tolliver to the mandatory minimum of

60 months in prison. On the second § 924(c) count (Count 6), the court

sentenced Tolliver to the mandatory minimum of 300 months in prison, to




                                         -1-
be served consecutive to Count 4 and other counts.1 At the time Tolliver

was sentenced, any second conviction under § 924(c), even if it occurred in

the same proceeding as the first conviction, resulted in a mandatory

sentence “of not less than 25 years.” 18 U.S.C. § 924(c)(1)(C) (2006). See

United States v. Washington, 714 F.3d 962, 970 (6th Cir. 2013) (citing Deal

v. United States, 508 U.S. 129 (1993)). The practice of imposing a

sentence enhancement for a second or subsequent § 924(c) conviction in

the same proceeding is referred to as “stacking.”

      The First Step Act of 2018 amended § 924(c)(1)(C) to eliminate

“stacking.” See Pub. L. No. 115-391, § 403, 132 Stat. 5194 (Dec. 21,

2018). In other words, to trigger the 25-year minimum under §

924(c)(1)(C), the prior conviction must have occurred in a prior proceeding

and “become final.” Id.

      Unfortunately for Tolliver, § 403 of the First Step Act is not

retroactive. See id. The statute provides that § 403 “shall apply to any

offense that was committed before the date of enactment of this Act, if a

sentence for the offense has not been imposed as of such date of

enactment.” Id. at § 403(b). Because Tolliver’s sentence was imposed



      1
       Tolliver was also convicted of five other counts, including a drug conspiracy,
which are not at issue here.
                                              -2-
prior to its enactment, the First Step Act does not provide him with relief.

See United States v. Robinson, 2019 WL 4463272 at *2 (E.D. Mich. Sept.

18, 2019).

      Recognizing this barrier, Tolliver requests that the court ask the U.S.

Attorney to agree to vacate one of his § 924(c) convictions. See United

States v. Holloway, 68 F. Supp.3d 310 (E.D. N.Y. 2014) (vacating two §

924(c) convictions, with agreement of the government). Holloway is a

unique case in which the judge asked the government to agree to vacate

two § 924(c) convictions “because there were good reasons to revisit

Holloway’s excessive sentence but no legal avenues or bases for vacating

it.” Holloway, 68 F. Supp.3d at 314 (emphasis added). Holloway, a district

court opinion from outside this circuit, is not binding on this court. As the

Holloway court recognized, its unusual post-judgment request of the

government to vacate convictions was not based on any rule, statute, or

other legal precedent. It is not clear to this court that it has or should have

the authority to make such a request, which could call into question the

court’s impartiality, equal treatment among defendants, and the fairness of

the process. Such a request would seek relief that Congress, in declining

to make § 403 of the First Step retroactive, expressly refused to provide. It




                                         -3-
is not within the court’s purview to take justice into its own hands,

untethered by the rule of law.

      The court commends Tolliver’s exemplary behavior and efforts at

rehabilitation as he serves his sentence. For the reasons explained above,

however, the court must deny Tolliver’s request to reduce his sentence or

seek the government’s agreement to vacate his convictions (ECF No. 321).

      SO ORDERED.

Dated: October 31, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 October 31, 2019, by electronic and/or ordinary mail and also
                  on Ricardo Tolliver #07999-032, FCI Victorville Medium I,
                       Federal Correctional Institution, P.O. Box 3725,
                                     Adelanto, CA 92301.

                                       s/Barbara Radke
                                         Deputy Clerk




                                                -4-
